                 Case 1:18-cr-00328-KPF Document 440 Filed 03/19/21 Page 1 of 2




(212) 373-3311

(212) 492-0311

rfinzi@paulweiss.com




           March 19, 2021




           By ECF/Email

           The Honorable Katherine Polk Failla
           United States District Judge
           Southern District of New York
           40 Foley Square
           New York, NY 10007

                                 United States v. Anilesh Ahuja, 18 Cr. 328 (KPF)

           Dear Judge Failla:

                    On behalf of Mr. Ahuja and Mr. Shor, we write to respectfully request an extension
           of the date to file post-trial motions, currently due on March 26, 2021. We have been
           working diligently to prepare our briefs on the schedule set by the Court but unfortunately
           it is taking longer than anticipated. The record on which these motions are based is
           extensive, and spans the period from indictment in 2018 through the government’s post-
           trial disclosures from the spring of 2020 through February 2021. In addition, for the sake
           of efficiency, we are coordinating with counsel for Mr. Shor in an effort to file a joint brief
           addressing issues common to both defendants, and that process also requires additional
           time.

                     We propose the following modified briefing schedule:

                 •   Defense briefs due Friday, April 16, 2021;
      Case 1:18-cr-00328-KPF Document 440 Filed 03/19/21 Page 2 of 2

The Honorable Katherine Polk Failla                                                  2


      •   Government opposition due Friday, May 7, 2021; and

      •   Defense replies due by Friday, May 28, 2021.

      This is the defendants’ first request for an extension of time to file post-trial
motions.

                                        Respectfully submitted,



                                        Roberto Finzi
                                        Richard C. Tarlowe

cc:       Counsel of Record
